Citation Nr: 1538932	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  14-03 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disability, to include as due to herbicide exposure.

2.  Entitlement to service connection for a skin disability, to include as due to herbicide exposure.

3.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from June 1963 to June 1965, and from September 1965 to August 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran's records have been entirely converted to Virtual VA and Veterans Benefits Management System (VBMS) electronic files.

The issues of entitlement to service connection for a skin disability, to include as due to herbicide exposure, and entitlement to an initial evaluation in excess of 50 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2010 rating decision denied entitlement to service connection for a skin condition and the Veteran did not appeal that issue in a timely manner, and no relevant new and material evidence was submitted within the appeal period.

2.  Evidence received since the final March 2010 rating decision is new, relates to an unsubstantiated issue necessary to substantiate the claim, and raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a skin disability.

CONCLUSIONS OF LAW

1.  The March 2010 rating decision, which denied entitlement to service connection for a skin condition, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for a skin disability has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1105 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this decision, the Board reopens the claim of entitlement to service connection for a skin disability.  This award represents a grant of this specific issue on appeal, the only issue adjudicated herein, although the merits of the claim will be addressed further in the remand section.  Therefore, VA's duty to notify or assist is rendered moot. 

The Veteran originally submitted an application for entitlement for service connection for an "Agent Orange related skin condition" in April 2009.  In a March 2010 rating decision, the RO denied the claim.  Although the Veteran appealed other claims denied in the March 2010 rating decision, he did not appeal the March 2010 denial of entitlement to service connection for a skin condition in a timely manner, and no new and material evidence relevant to that claim was submitted within the appeal period.  Therefore, that decision is final.  38 U.S.C.A. § 7105(c) (West 2002) 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

In correspondence dated in December 2012, the Veteran stated he would like to pursue a claim for "jungle rot," to include as due to in-service Agent Orange exposure.  That claim was recharacterized broadly as a claim of entitlement to service connection for a "skin condition also claimed as jungle rot."  A December 2013 rating decision declined to reopen the Veteran's claim of entitlement to service connection for a skin condition because the evidence received in support of the claim was not new and material.  Although the Veteran subsequently withdrew his specific claim for "jungle rot," he has continued to pursue his general claim of entitlement to service connection for a skin disability.  

The Board must determine whether new and material evidence has been presented before it can reopen a claim to readjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2014).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Here, with respect to the March 2010 rating decision, which denied the claim of entitlement to service connection for a skin condition, the relevant evidence of record included service treatment records and private treatment records.  The March 2010 rating decision denied the claim on the basis that the Veteran's diagnosed eczema did not occur in military service nor was it aggravated or caused by service, and because eczema was not a condition recognized as being related to Agent Orange exposure.  

New evidence added to the record since the March 2010 rating decision consists of additional VA treatment records and private treatment records.  Significantly, these records diagnose skin conditions other than eczema, to include ichthyosis, xerosis, and keratosis.  In addition, his VA treatment records include "rash and other nonspecific skin eruption" among the Veteran's active problems.  

The Board finds that this evidence is new because it reveals diagnoses not previously before VA decision makers.  Moreover, the "rash and other nonspecific skin eruption" documented in the Veteran's VA treatment records is not a specific diagnosis.  When the claim was denied by the RO on the merits in the March 2010 rating decision, it was determined that the Veteran's diagnosed eczema was not a condition recognized as being related to Agent Orange exposure.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim, as it diagnoses the Veteran with additional but nonspecific skin disabilities which may be related to Agent Orange exposure.  This finding is consistent with Shade because, when considered with the other evidence of record, the new evidence triggers VA's duty to assist the Veteran with the scheduling of a VA examination under 38 C.F.R. § 3.159(c)(4) (2014), with respect to the claim.  Accordingly, the claim of entitlement to service connection for a skin disability is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying merit of the claim is addressed further in the remand section.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a skin disability is reopened.


REMAND

The Veteran seeks entitlement to an initial evaluation in excess of 50 percent for PTSD as well as entitlement to service connection for a skin disability.  The Board finds that additional development must be undertaken before these claims can be adjudicated on the merits.  

With respect to the Veteran's claim of entitlement to an initial evaluation in excess of 50 percent for PTSD, in correspondence received in February 2015, the Veteran requested that additional VA treatment records be obtained and considered prior to adjudication of his claim.  Specifically, he included a document showing VA PTSD treatment sessions on October 28, 2014, November 21, 2014, and January 28, 2015.  Although the October 28, 2014, VA treatment note had previously been associated with the claims file, and although the Veteran submitted an additional VA PTSD treatment note dated February 10, 2015, the November 21, 2014, and January 28, 2015, treatment notes do not appear to be associated with the claims file.  

VA treatment records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (b) (West 2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Thus, on remand all relevant VA treatment records should be obtained from the Central Alabama Veterans Health Care System (CAVHCS) and any associated outpatient clinics, from October 2014 to the present, and associated with the claims file.  All attempts to obtain those records should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  Further, to the extent that private records have been sought but not obtained, additional steps should be undertaken to obtain records relating to skin treatment and the PTSD.

With respect to the Veteran's claim of entitlement to a skin disability, the record does not show that a VA examination was performed in connection with the Veteran's claim of entitlement to service connection for a skin disability, to include as due to exposure to herbicides.  Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifested during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, treatment records document various skin symptoms and diagnoses during the pendency of the appeal, to include eczema, ichthyosis, xerosis, keratosis, and "rash and other nonspecific skin eruption."  In addition, as the Veteran's service personnel records document his service on land in the Republic of Vietnam during the Vietnam era, his in-service exposure to herbicides is presumed.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309.  Although it is unclear whether the Veteran has a current skin disability for which service connection may be presumptively granted on the basis of exposure to herbicides, the Board notes that service connection may be still be granted on a direct basis if the evidence indicates the Veteran's current disability is related to active duty, to include exposure to herbicides.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As a result, the Board finds that remand for a VA examination is warranted in order to ascertain whether any skin disability diagnosed during the pendency of the appeal is etiologically related to active duty, to include exposure to herbicides.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and his representative and afford them the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include any VA or non-VA facilities at which he received treatment for his PTSD and skin disabilities.  Based on the response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the response, the AOJ must request all treatment records from the Central Alabama Veterans Health Care System (CAVHCS) and all associated outpatient clinics from October 2014 to the present.  All attempts to secure this evidence must be documented in the claims file by the AOJ.  

2.  Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any skin disability diagnosed during the pendency of the appeal.  The claims file as contained in electronic records should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

The VA examiner should review the service treatment records, VA treatment records, and consider the Veteran's presumed in-service exposure to herbicides.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any skin disability diagnosed during the pendency of the appeal is related to active duty, to include exposure to herbicides.  Specifically, the examiner is asked to comment on the documented eczema, ichthyosis, xerosis, keratosis, and "rash and other nonspecific skin eruption."  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3. Then, readjudicate the claims on appeal.  (If it is determined that records obtained concerning the PTSD cause the need for a new examination, such examination should be scheduled.)  If any benefit sought on appeal remains denied, then provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


